Citation Nr: 9931171	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  98-12 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to an increased rating for the residuals of a 
fracture of the fourth lumbar vertebra, currently evaluated 
as 20 percent disabling.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which increased the veteran's 
service-connected residuals of a fracture of the fourth 
lumbar vertebra (low back disability) to 20 percent, 
effective November 4, 1997.  The veteran timely appealed this 
determination to the Board.

During an April 1998 VA examination, the veteran complained 
of having chronic neck pain, which he reported was related to 
a neck injury that occurred during his period of service.  In 
addition, in his August 1996 Substantive Appeal, the veteran 
asserted that symptomatology attributable to an "upper spine 
injury," which he stated was incurred during service as a 
result of the same incident from which his service-connected 
low back disability stems, was a basis of entitlement to an 
increased rating for the latter disability.  The record thus 
raises the issue of entitlement to service connection for a 
cervical spine disability.  This issue is not currently 
before the Board and it is referred to the RO for any and all 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected low back disability is 
manifested by moderate to moderately severe limitation of 
motion of the lumbar spine and pain, which has been 
clinically shown to radiate to his lower extremities; 
overall, his disability is productive of severe impairment.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for the residuals of 
a fracture of the fourth lumbar vertebra have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.27, 
4.40, 4.45, 4.71a; Diagnostic Codes 5285, 5286, 5292, 5293, 
5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to increased rating for his low back 
disability is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

Background

In a rating decision dated in March 1977, the RO established 
service connection for the residuals of a fracture of the 
fourth lumbar vertebra and assigned a noncompensable 
evaluation under Diagnostic Code 5299-5295, effective March 
1, 1976.  Thereafter, in a September 1988 rating action, the 
RO increased the evaluation of the veteran's low back 
disability to 10 percent under Diagnostic Code 5285, 
effective June 16, 1988.  The veteran filed the current claim 
for an increased rating for this disability in November 1997, 
and in the April 1998 rating decision on appeal, the RO 
increased the evaluation of the disability to 20 percent 
under Diagnostic Code 5285-5293, effective November 4, 1997.

VA outpatient treatment records, dated from April 1997 to 
April 1998, show that the veteran was seen on numerous 
occasions for various complaints relating to his service-
connected low back disability.  An X-ray taken in May 1997 
revealed that the veteran had degenerative changes in his 
lumbosacral spine, but no evidence of any fractures or other 
bony abnormalities.

When seen on an "emergency basis" in October 1997, the 
veteran complained of having "severe," and "unrelenting" 
pain in his legs and back.  The record of that treatment 
reflects that the veteran reported that, despite treating the 
disability with Naproxen and heat, he had had these symptoms 
on a recurrent basis for the past three weeks.  The 
examination revealed that the veteran did not limp when he 
walked but that he had difficulty "getting up and down from 
sitting."  In addition, the physician indicated that he had 
moderate limitation of motion of his lumbar spine.  In this 
regard, he stated that the veteran had forward flexion to 40 
degrees; range of motion findings for other planes were not 
reported.  The examiner further indicated that the veteran 
had slight tenderness over the lumbar muscles on the right 
side.  Straight leg raising produced a "tight sensation" 
over the trochanters, bilaterally, although it was more 
severe on the right.  The veteran also had mild tenderness of 
the thigh and calf muscles on deep palpation.  His reflexes 
were intact, and the strength of his lower extremities was 
reported as 4 to 4+/5, with the exception of his hip flexors, 
which were reported as "4-."  The diagnosis was lower 
extremity and back pain.

In November 1997, a CT scan was performed.  The radiologist 
reported that the diagnostic test revealed moderate 
spondylosis involving the anterior aspect of the L4 vertebral 
body and a Schmorl's node at the inferior aspect of the L3 
vertebral body.  There were mild degenerative changes in the 
fact joints, greater on the right than on the left, with no 
evidence of disc herniation or spinal stenosis.  The 
physician stated that the CT scan also disclosed that the 
veteran had a mild disc bulge at L4-L5, with no evidence of 
disc herniation or nerve root compression.  In addition, he 
indicated that the CT scan showed that the veteran had a 
"tight" canal secondary to ligamentous hypertrophy and the 
mild disc bulge at L4-L5.  The CT scan also revealed that the 
veteran had a Schmorl's node inferiorly at the L5 vertebral 
body, with degenerative disc disease at L5-S1.  It further 
showed that he had normally exiting L5 root nerves 
bilaterally, but that he had severe degenerative changes in 
the right facet joint, with bony hypertrophy of the anterior 
aspect of the right S1 superior facet and spur formation 
posteriorly on the right narrowing the neural foramen and the 
lateral recess on the right below the level of the exiting 
nerve roots, but minimal compression of the right S1 nerve 
root.

Thereafter, in April 1998, an MRI was performed, which 
revealed that the veteran's L5-S1 disc space was narrowed and 
that he had a decreased signal on the T2W images.  In 
addition, the physician reported that the L3-L4 discs had 
decreased signal on the T2W images.  He also indicated that 
the alignment of the lumbar spine was normal, and "no 
fracture was demonstrated."  In addition, the MRI disclosed 
that the veteran's conus medullary and lumbar spinal canal 
were normal, with no evidence of disc herniation or spinal 
stenosis.  The diagnosis was degenerative disc disease of the 
lumbar spine, with no disc herniation or spinal stenosis 
demonstrated.

Later that same month, the veteran was afforded a formal VA 
examination.  During the examination, the veteran reported a 
history of having had a chronic low back disability since 
sustaining trauma as a result of a motor vehicle accident in 
1958.  In addition, he complained that the disability was 
productive of "aching" low back pains, which were more 
severe on the right, and that "shot down" to both of his 
lower extremities.  The veteran further reported that if he 
made a "sudden" movement or "did something out of the 
ordinary," the radiating pain to his lower extremities 
becomes aggravated.  The veteran also complained that the 
disability was productive of pain, weakness and stiffness of 
both lower extremities, as well as of his buttocks, as well 
as fatigability and lack of endurance.  He reported that he 
treated the disability by taking Darvocet, Motrin and 
Flexeril.  In addition, he stated that during periods of 
"aggravation," i.e., flare-ups, he is forced to "take sick 
days."  The physician observed that, during the examination, 
the veteran was unable to put on or tie the laces on his 
shoes.

The examination revealed that the veteran exhibited pain at 
L4 and L5, but there was no evidence of muscle spasm.  Range 
of motion studies disclosed that, "passively," the 
veteran's forward flexion was limited to 50 degrees, his 
backward extension to 2 degrees, left lateral flexion to 15 
degrees, right lateral flexion to 18 degrees, rotation to the 
left to 60 degrees and rotation to the right to 45 degrees.  
The examiner stated that the veteran appeared to have no 
neurological abnormalities.  The examiner did not administer 
any diagnostic studies, and instead reiterated the findings 
of the recent X-rays, CT scan and MRI studies, which are 
discussed above.  In addition, he indicated that he concurred 
with the diagnoses made by the physicians who had reviewed 
the diagnostic tests.  The examiner diagnosed the veteran as 
having moderate degenerative changes at L5-S1, with narrowing 
of the intervertebral spaces, and minimal degenerative 
changes at the sacroiliac joint.

VA outpatient treatment records, dated from April to July 
1998, reflect that the veteran continued to be seen for 
complaints of low back pain with radiculopathy.  In July 
1998, an examiner reported that the veteran had received an 
epidural steroid injection into his lumbar spine 
approximately three weeks earlier, which had 
"significantly" alleviated his pain.

Finally, in numerous statements, the veteran essentially 
asserted entitlement to an increased rating for this 
disability based on his continuing complaints of pain and 
functional loss.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. at 204-7.

As noted above, the veteran's right low back disability is 
currently rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285-5293.  A review of the April 
1998 rating decision on appeal, however, reveals that the 
evaluation of veteran's low back disability was increased to 
20 on the basis of the criteria contained in Diagnostic Code 
5293 alone, and that the reference to Diagnostic Code 5285 
reflects that history of the service-connected disability, 
i.e., that the veteran suffered an initial fracture of a 
vertebral body during service.  See 38 C.F.R. § 4.27.  
Diagnostic Code 5293 provides that a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

Upon a review of the record, however, which reflects that the 
primary manifestations of the veteran's disability are 
limitation of motion with radiating pain, the Board concludes 
that this disability is more appropriately evaluated under 
the criteria for limitation of motion of the lumbar spine 
under Diagnostic Code 5292 rather than under Diagnostic Code 
5293.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(emphasizing that the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case").  Diagnostic Code 5292 provides for a 20 percent 
rating when the disability is manifested by moderate 
limitation of motion.  A maximum 40 percent evaluation 
requires severe limitation of motion.  The Board finds that, 
when evaluating the veteran's service-connected low back 
disability under this diagnostic code, the disability picture 
warrants the maximum schedular rating.

In reaching this determination, the Board observes that, on 
formal VA examination in April 1998, the physician reported 
that, "passively," the veteran's forward flexion was 
limited to 50 degrees, his backward extension to 2 degrees, 
left lateral flexion to 15 degrees, right lateral flexion to 
18 degrees, rotation to the left to 60 degrees and rotation 
to the right to 45 degrees.  These finding reflect that, 
overall, the veteran's disability is productive of moderate 
to moderately severe limitation of motion.  Indeed, with 
respect to his backward extension, it clearly shows severe 
limitation of motion.  Further, as noted by the examiner, the 
examination was not conducted during a period of flare-up.  
The veteran reported that, during such times, in addition to 
suffering from pain, weakness and stiffness, the disability 
is productive of fatigability and lack of endurance.  Indeed, 
even at the April 1998 examination, the veteran exhibited 
difficulty elevating himself from a sitting position as well 
as seating himself, and was unable to put on or tie the laces 
on his shoes, reflecting significant functional impairment.  
During periods of flare-up, however, the veteran reported 
that his symptoms worsened to the point that he was forced to 
take sick leave from his job.

In addition, when seen on an outpatient basis during a period 
of flare-up in October 1997, the physician reported that the 
veteran's forward flexion was limited to 40 degrees.  No 
other range of motion findings were reported, but presumably, 
they would show motion of no more than that reported during 
the April 1998 VA examination.  Moreover, the Board observes 
that the veteran has been treating the disability with 
various pain medications, and that, on at least one occasion, 
he received an epidural steroid injection to his lumbar 
spine.  As such, in light of the veteran's functional 
impairment due to pain, the Board concludes that the 
veteran's low back disability is manifested by limitation of 
motion that is comparable to severe limitation of lumbar 
spine motion in light of the provisions of 38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. at 205-7.

The Board finds, however, that even when DeLuca factors are 
taken into consideration , the disability is not productive 
of symptomatology that warrants an evaluation in excess of 40 
under Diagnostic Code 5293.  See VAOPGCPREC 36-97 (1997).  In 
reaching this conclusion, the Board reiterates that, in order 
to warrant a 60 percent evaluation under this code, the 
disability must be productive of pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy and characteristic pain, demonstrable 
muscle spasm and an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  Here, although the veteran has 
been repeatedly diagnosed as having degenerative disc disease 
and has been noted to suffer from numerous symptoms, 
including pain that radiates to his lower extremities, the 
November 1997 CT scan showed evidence of only "minimal" 
nerve root compression.  Further, the physician who conducted 
the April 1998 VA examination reported indicated that there 
was no evidence of muscle spasm.  Indeed, he reported that, 
only physical examination, the veteran appeared to have no 
neurological abnormalities.  Accordingly, because the 
evidence does not reflect that the veteran's degenerative 
disc disease approximates, or most closely approximates, the 
criteria for pronounced intervertebral disc syndrome, a 60 
percent rating under this code is not warranted.

The Board also has considered whether evaluation under any 
other diagnostic code could result in an evaluation higher 
than 40 percent.  The veteran's disability could be evaluated 
under Diagnostic Code 5295 for lumbosacral strain.  However, 
a 40 percent evaluation is the highest evaluation assignable 
under that code.  Moreover, there is no other diagnostic code 
under which the veteran's disability can be evaluated.  In 
the absence of evidence of, or disability comparable to, 
residuals of a vertebral fracture without cord involvement 
but with abnormal mobility requiring a neck brace (jury mast) 
(Diagnostic Code 5285), or ankylosis of the whole spine 
(Diagnostic Code 5286), there is no basis for evaluation 
under any other potentially applicable diagnostic code 
providing for a higher evaluation.

Further, the Board notes that there is no basis for a 
separate evaluation for additional disability, such as 
demonstrable deformity of a vertebral body, which has not 
been revealed by the record.  See Diagnostic Code 5285.  
Indeed, as discussed above, both an X-ray taken in May 1997 
and a CT scan performed in November 1997 were reported as 
affirmatively showing no evidence of a fracture of a 
vertebral body.  Rather, the CT scan, MRI and X-rays reveal 
evidence of degenerative changes of the lumbosacral spine 
rather than any evidence of a deformity due to a fracture.

For all the foregoing reasons, the Board finds that a 40 
percent  evaluation under Diagnostic Code 5292 is 
appropriate.  See 38 C.F.R. § 4.7.  Additionally, the record 
does not establish that the schedular criteria are inadequate 
to evaluate the disability, so as to warrant assignment of an 
evaluation higher than 40 percent on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  In this regard, 
the Board acknowledges the veteran's statement that, during 
periods of flare-up, he is forced to take sick leave, but 
concludes that such does not constitute marked interference 
with his employment.  In addition, there is no showing that 
the low back disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent rating for residuals of a 
fracture of the fourth lumbar vertebra is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

